SANDERS, Justice
(dissenting).
Under present procedure, the granting of a writ from the judgment of the Court of Appeal is the only way that the instant case . can reach this Court for full appellate presentation, including oral argument.
Since the decision in California Co. v. Price, et al., 225 La. 706, 74 So.2d 1, the legislature has spoken through Act 727 of 1954 (LSA-R.S. 9:1107-1109). This Act is clothed with a presumption of constitutionality. Despite this the Court of Appeal made no reference to it in the decision herein. The Supreme Court has not heretofore considered it nor passed upon its validity.
This case is of overwhelming importance to the people of the State of Louisiana. It adversely affects the public fisc, in which every taxpayer has a pecuniary interest. It may well reduce the state’s revenues from water bottoms by millions of dollars.
For these reasons, I favor a full appellate review in this Court. Accordingly, I am of the opinion that the writ should be granted.